IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ADAN LUCIANO, JR.,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5626

ADECCO/BROADSPIRE,

      Appellee.


_____________________________/

Opinion filed July 20, 2016.

An appeal from an order of the Judge of Compensation Claims.
Geraldine B. Hogan, Judge.

Date of Accident: September 12, 2011.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for
Appellee.




PER CURIAM.

      In this workers’ compensation case, Claimant appeals an order of the Judge

of Compensation Claims (JCC) awarding costs in the amount of $8,421.07 to the

Employer/Carrier (E/C) as a prevailing party under section 440.34(3), Florida
Statutes (2011). Claimant does not dispute that the E/C prevailed, but contests the

amount, arguing that the JCC abused her discretion in refusing to strike as hearsay

the E/C’s attorney’s testimony about the amount of the costs, and then in awarding

costs based solely on that testimony (invoices and the E/C’s payout ledger were

excluded, and their exclusion is not challenged by the E/C).

      The specific costs awarded were related to surveillance, labor market

research, and vocational expert services. Claimant had objected to, inter alia, the

taxability of the costs, their reasonableness, and their necessity in relation to the

claims on which the E/C had prevailed. The E/C’s attorney offered testimony in

order to establish that “those amounts have been paid as reflected in the payout

ledger,” a document created by his client, the workers’ compensation insurance

carrier, to show its costs. But on cross-examination he admitted that he knew the

payments were made only because they were “reflected as being paid in the payout

ledger” and because his firm had not received follow-up correspondence or bills

indicating outstanding amounts owed.

      We agree that the JCC abused her discretion in admitting the attorney’s

testimony over Claimant’s hearsay objection. The testifying attorney’s knowledge

as to the amount of costs was taken directly from the excluded documents – but the

problem with his testimony is not the fact of the documents’ exclusion, but rather




                                         2
his complete reliance on those documents. 1 “Merely repeating a statement in the

courtroom does not convert a hearsay statement into non-hearsay.” Charles W.

Ehrhardt, 1 Fla. Prac., Evidence § 801.2 (2015 ed.) (citing Pierre-Charles v. State,

67 So. 3d 301, 305 (Fla. 2d DCA 2011)).

      REVERSED and REMANDED for entry of an order in accord with this

opinion.

ROBERTS, C.J., ROWE, and MAKAR, JJ., CONCUR.




1
  By this opinion we do not limit an attorney’s ability to testify as to information
about which she or he has personal knowledge – knowledge which was lacking in
this case. Perhaps the better practice in a situation such as the E/C faced here would
be to establish that certain bills in a certain amount were actually paid by presenting
testimony of an adjuster or records custodian.
                                              3